Citation Nr: 0601431	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  00-17 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable disability rating for service-
connected status post nasal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from July 1986 to July 
1990.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above claim.


FINDING OF FACT

The competent medical evidence of record shows no greater 
than 40 percent  obstruction of the nasal passages.  


CONCLUSION OF LAW

The criteria for a compensable disability rating  for 
service-connected status post nasal fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1-4.7,  4.21, 4.31, 4.97, Diagnostic Code 6502 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran dated in February 2001, July 2003, and June 2005.  
The veteran was told what was required to substantiate his 
claim and about his and VA's respective duties.  He was also 
asked to submit evidence and/or information, which would 
include that in his possession, to the RO.  

The veteran's claim was initially adjudicated by the RO in 
January 2000.  Adequate notice was not provided to the 
veteran prior to initial adjudication of his claim.  However, 
any defect with respect to the timing of the VCAA notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the notice letters was subsequently considered by 
the RO.  Accordingly, there is no indication that the outcome 
of the case would have been different had the veteran 
received pre-adjudicatory notice.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  In July 2005, the veteran 
stated that he had no additional information.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The veteran underwent VA examinations in September 
1999, January 2000, August 2003, and April 2005.  The 
evaluations were thorough in nature and provided findings 
that are more than adequate for rating purposes.  That is, 
the evidence is sufficient to determine whether a higher 
disability rating is appropriate for the veteran's status 
post nasal fracture.  Under such circumstances, there is no 
duty to provide another examination or medical opinion.  Id. 

Additional VA records were associated with the claims folder 
in September 2005; however, they are not relevant to the 
claim on appeal.  Therefore, remand for the issuance of a 
supplemental statement of the case is not warranted.  See 
38 C.F.R. §§ 19.31, 19.37.

The requirements of the VCAA have been met by the RO to the 
extent possible and the Board turns to an evaluation of the 
veteran's claim on the merits.

Higher rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected status post nasal fracture is 
currently rated as noncompensable, by analogy, under the 
criteria for rating deviation of the nasal septum.  See 38 
C.F.R. § 4.97, Diagnostic Code 6502 (2005).  Pursuant to this 
code provision, provides the maximum 10 percent disability 
rating is warranted where there is deviation of nasal septum 
of traumatic origin with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction of one side.  
The Board notes that where the schedule does not provide a 
zero percent rating, a zero percent shall be assigned if the 
requirements for a compensable rating are not met.  See 
38 C.F.R. § 4.31.

In June 1992, the veteran was granted service connection for 
status post nasal fracture, evaluated as noncompensable, 
effective from July 1991.  

A VA examination report dated in September 1999 shows that 
the veteran complained of problems with nasal blockage.  He 
spoke with a nasal twang and had bilateral swelling of the 
mucous membranes and turbinates.  There was a questionable 
deviation of the septum to the left with the left nasal 
passage being blocked more.  The examiner concluded that 
there was blockage of the nostrils bilaterally  and possible 
deviation of the nasal septum to the left.  X-rays revealed 
an old nasal fracture, healed.  

A VA examination report dated in January 2000 shows that the 
veteran sounded as if he had a nasal obstruction due to a 
deviated septum and associated nasal mucosal edema, also 
apparently related to a vaso-reactive upper airway condition.  
The blockage, however, was not complete and was not 
considered to be 50 percent, but did sound significant and 
was estimated reasonably between 25 percent and 40 percent 
obstruction, perhaps more prominent on the left side due to 
the left nasal deviation.

Private medical records from W. A. Porteuse, M.D., dated from 
October 2000 to December 2000 show that prior to septoplasty, 
turbinotomy, nasal atrial window surgery, and bilateral 
anterior ethmoidectomy, the veteran exhibited inflamed 
swollen nose tissue due to allergic rhinitis and deflection 
of the nose to the left due to prior fracture.  Computed 
tomography in October 2000 showed chronic ethmoid and 
maxillary sinusitis and mild narrowing of the nasal airway 
due to posterior mucosal thickening but the airways 
themselves appeared patent.  The nasal septum deviated 
slightly greater to the left of midline but the middle and 
inferior nasal turbinates were unremarkable.  A report in 
November 2000 showed a massively deviated septum with severe 
massive bilateral enlargement of the nasal tissues due to 
chronic inflammation due to allergy.  Following surgery 
(septoplasty, turbinectomy, nasal antrostomy, ethmoidectomy, 
and exploration of frontal sinus) in December 2000, 
evaluation of the nose revealed that the septum was straight, 
and nasal airway was excellent, but sinuses were still 
healing.

A VA examination report dated in May 2001 shows that the 
veteran reported that he had no further problems breathing 
since his surgery and that he would only have an occasional 
headache.  Physical examination revealed that the nose was of 
normal configuration without obstruction, with normal 
turbinates and no polyps.  The septum was in the midline.  
The impression was fractured nose, status post operation.

A VA examination report dated in August 2003 reveals that the 
veteran reported that he still had headaches, but they were 
only periodic.  He also had nasal blockage and problems with 
breathing through the right nostril.  He had no further 
bleeding or any other discharge from his nose.  Physical 
examination revealed that there was no swelling of the nasal 
bridge, but he was tender over the bridge area.  The right 
nostril was narrower than the left, and he had a marked 
mucoid discharge but no po1yps could be seen.  He had a 
deviated septum which was still present to the left.  The 
diagnosis was deviated septum, status post fracture of the 
nose.   X-rays revealed no acute nasal fractures or 
depression of the nasal bones, bilaterally.  The septum was 
minimally deviated to the left.  The sinuses, bones, and 
other visualized soft tissues were unremarkable.

A lay statement from the veteran's spouse dated in September 
2004, shows that, in pertinent part, she reported sometimes 
his breathing was not normal, which was of concern to her.  
She indicated that his nose was always stuffed and he could 
not breathe right sometimes.  She added that since his 
surgery, his breathing had become worse and that he had 
experienced an increase in headaches.

A VA examination report dated in April 2005, shows that the 
veteran described recurrent headaches since his injury, 
bilateral anterior temporal and paranasal at the bridge of 
the nose with no interference with breathing.  He had no 
cosmetic complaints.  He also described having allergies.  He 
reported headaches occurring once a week and lasting six to 
seven hours, without apparent precipitant or ameliorant, 
better with Tylenol, and associated slight runny nose, but no 
other symptoms.  Physical examination revealed that the nose 
was of normal configuration without cosmetic deficit.  The 
septum was in midline.  The turbinates were normal with no 
evidence of polyps.  There was no abnormal drainage or sign 
of inflammation or obstruction.  The sinuses transilluminated 
well and there was no percussion tenderness.  The impression 
was fracture of nose status postoperative  and allergic 
rhinitis.  X-rays revealed asymmetric soft tissues slightly 
greater over the right side of the nose, with no evidence of 
a nasal fracture.  The septum was slightly deviated to the 
left, as seen previously.

Applying the relevant medical evidence in this case to the 
criteria set forth above, the Board finds that veteran's 
disability picture does not more closely approximate the 
criteria required for a 10 percent disability rating.  38 
C.F.R.  § 4.7.  The veteran reported nasal obstruction and 
difficulty breathing which was greater prior to his surgery 
in December 2000.  However, even prior to the surgery, the 
most significant symptoms associated with the veteran's 
disability, as set forth in the January 2000 VA examination 
report, constituted a blockage of the airway which was 
estimated to be between 25 percent and 40 percent, but was 
not considered to be 50 percent and was not complete.  The 
medical evidence subsequent to the December 2000 surgery 
substantially described minimal difficulty breathing and at 
most a slight deviation of the septum.  The Board finds that 
the VA examinations are entitled to great probative weight 
and provide evidence against the veteran's claim.

The Board has considered the veteran's and his spouse's 
description of headaches and sinusitis related to his 
service-connected status post nasal fracture.  However, the 
RO has considered these as separate claims and is currently 
developing them as such, pursuant to a letter from the RO to 
the veteran dated in September 2005.  As such, the Board does 
not have jurisdiction of these issues as they have not yet 
been adjudicated by the RO.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected status post nasal 
fracture standing alone presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338- 
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization or missed work, due 
solely to the veteran's service-connected status post nasal 
fracture as to render impractical the application of the 
regular schedular standards.  For example, in the April 2005 
VA examination report it was noted that the veteran was 
employed as a housekeeping supervisor at a major hotel chain.  
Accordingly, the regular schedular standards and the assigned 
noncompensable disability rating adequately compensates the 
veteran for any adverse impact caused by his status post 
nasal fracture.  The Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met. 


ORDER

Entitlement to a compensable disability rating for service-
connected status post nasal fracture is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


